MEMORANDUM **
Denny Sjahid, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
The IJ denied Sjahid’s asylum application because he admitted he had not filed it within one year of entering the United States and did not show extraordinary circumstances justifying the delay. We lack jurisdiction to review that determination, and accordingly we dismiss the petition for review as to the asylum claim. See 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001).
We have jurisdiction under 8 U.S.C. § 1252(a) over the petition insofar as it concerns Sjahid’s claim for withholding of removal and relief under the CAT, and we review for substantial evidence the IJ’s determination (adopted by the BIA) that Sjahid did not demonstrate eligibility for relief. Njuguna v. Ashcroft, 374 F.3d 765, 769 (9th Cir.2004) (withholding of removal); Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004) (CAT). The IJ and BIA accepted Sjahid’s testimony as credible but held that he did not show that he was more likely than not to suffer persecution or to be tortured upon his return to Indonesia. That finding is supported by substantial evidence. The only basis for Sjahid’s claims is that his wife was seriously frightened by an incident of rioting and looting in her housing development in Indonesia. Random acts of violence not di*789rected against the applicant do not constitute persecution. See Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998). Nor does anything in the record compel the conclusion that Sjahid is likely to be tortured. Cf. Bellout, 363 F.3d at 979. Accordingly we deny the petition as to the claim for withholding of removal and relief under the CAT.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.